915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James R. EUBANK, Plaintiff-Appellant,v.Calvin CRAWFORD;  Norris W. Mcmackin, Supt.;  Richard P.Seiter;  John Kinkela;  Anita Reese, Defendants-Appellees.
No. 90-3760.
United States Court of Appeals, Sixth Circuit.
Oct. 16, 1990.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges;  and JOINER, Senior District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Appellant, James R. Eubank, filed a notice of appeal from an order entered by the United States District Court for the Northern District of Ohio on August 9, 1990.  In that order the district court granted appellees' motion for summary judgment and dismissed appellant's claims under 42 U.S.C. Sec. 1983 for harassment, inadequate supervision, and denial of due process in relation to numerous prison disciplinary proceedings which had been brought against him.  The district court, however, specifically denied appellees' request for that relief as to appellant's claim that they had interfered with his right to due process during the course of various prison grievance proceedings.


4
This court lacks jurisdiction in the appeal.  Absent a certification under Fed.R.Civ.P. 54(b), an order or judgment resolving fewer than all the claims against all the parties is not final and appealable.   Liberty Mut. Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 59 (6th Cir.1986).  The district court's order of August 9, 1990, clearly does not adjudicate all of appellant's claims against appellees.  Nor does it contain the required certification under Fed.R.Civ.P. 54(b).  As the district court has not entered a final decision as to appellant's remaining due process claim during the pendency of this appeal, this court lacks jurisdiction.   Gillis v. Department of HHS, 759 F.2d 565, 568 (6th Cir.1985).


5
Accordingly, it is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation